
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(b)


Amendment to the Wells Fargo & Company Supplemental Cash Balance Plan

        Effective as of July 23, 2002, the Wells Fargo & Company Supplemental
Cash Balance Plan (the "Plan") is amended as follows:

        1.    Section 3 of the Plan is amended by the addition of new subsection
(f) to read in full as follows:

(f)Notwithstanding the foregoing provisions of this Section, solely for the
purpose of determining the special transitional benefit comparison under
Section 10, if any incentive compensation payments paid after 1996 are taken
into account in determining Monthly Earnings for the Plan Year in which paid,
but the Participant was not a Qualified Employee for the entire Plan Year, each
such incentive compensation payment shall be prorated by multiplying it by a
fraction, the numerator of which is the number of months during the Plan Year in
which the Participant had one or more Hours of Service as a Qualified Employee
(disregarding any hours attributable to severance pay or terminal vacation), and
the denominator of which is 12.

        2.    Section 9 (b) of the Plan is amended to read in full as follows:

(b)Commencing July 1, 1999 and ending December 31, 2001, a special transitional
investment credit will be allocated to the accounts of eligible participants for
each calendar quarter during that time period by multiplying the account balance
as of the beginning of the quarter by .0075. For the Plan Year commencing
January 1, 2002 and ending December 31, 2002, a special transitional investment
credit will be allocated to the accounts of eligible participants for each
calendar quarter during that Plan Year by multiplying the account balance as of
the beginning of the quarter by .00375. The special transitional investment
credit for a calendar quarter will be credited to the participant's account as
of the last day of the Plan Year; provided, however, that if distribution of the
participant's benefit in this Plan is to commence during the Plan Year, the
participant's account will be credited with a partial special transitional
investment credit based on the number of quarters within the Plan Year completed
prior to the distribution date. The last special transitional investment credit
provided for under this subsection will be allocated for the quarter ending
December 31, 2002.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(b)

